FILED
                            NOT FOR PUBLICATION                            DEC 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHARLOTTE WEATHERFORD,                           No. 13-16173

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00729-RCJ-VPC

  v.
                                                 MEMORANDUM*
NEVADA RURAL HOUSING
AUTHORITY (NRHA); et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Charlotte Weatherford appeals pro se from the district court’s summary

judgment in her action brought under the Fair Housing Act (“FHA”) and other

federal laws. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We may affirm on any basis

supported by the record, Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1047 (9th

Cir. 2009), and we affirm.

      The district court properly granted summary judgment on Weatherford’s

discrimination claims under the FHA and Section 504 of the Rehabilitation Act

because Weatherford failed to raise a genuine dispute of material fact as to whether

defendants discriminated against her on the basis of a disability. See Giebeler v. M

& B Assocs., 343 F.3d 1143, 1146-47 (9th Cir. 2003) (elements of disability

discrimination claim under FHA); Lovell v. Chandler, 303 F.3d 1039, 1052 (9th

Cir. 2002) (elements of disability discrimination claim under Rehabilitation Act).

      The district court properly granted summary judgment on Weatherford’s

retaliation claim under the FHA because Weatherford failed to raise a genuine

dispute of material fact as to whether defendants engaged in any coercion,

intimidation, threats, or interference. See Walker v. City of Lakewood, 272 F.3d

1114, 1128 (9th Cir. 2001) (elements of retaliation claim under the FHA).

      Summary judgment was proper on Weatherford’s regulatory claims because

Weatherford failed to raise a genuine dispute of material fact as to whether

defendants discriminated against her on the basis of a disability, and as to whether

defendants denied her a hearing to which she was entitled. See 24 C.F.R. §§ 8.11,


                                          2                                    13-16173
8.28, 8.33, 982.505, 982.555; Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc.,

637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive summary judgment, a plaintiff

must set forth non-speculative evidence of specific facts, not sweeping conclusory

allegations.”)

      AFFIRMED.




                                         3                                   13-16173